      Case 4:20-cv-00499-MWB Document 14 Filed 09/24/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD R. MAYES, JR.,                            No. 4:20-CV-00499

            Plaintiff,                           (Judge Brann)

      v.

GABRIEL CAMPANA, DAMON
HAGAN, WILLIAM E. NICHOLS,
JR., and THE CITY OF
WILLIAMSPORT,

           Defendants.

                                   ORDER

     AND NOW, this 24th day of September 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ Motion to Dismiss, Doc. 6, is GRANTED.

     2.    Plaintiff may file an amended complaint by October 15, 2020. If no

           amended complaint is filed by that date, the action will be summarily

           dismissed pursuant to Fed. R. Civ. P. 41(b).

                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
